UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1735



In re:   DARRON TILLISON,


                Petitioner.




   On Petition for Writ of Prohibition.           (1:15-cv-02013-ELH)


Submitted:   November 17, 2016              Decided:     November 21, 2016


Before GREGORY,   Chief     Judge,   and   MOTZ    and   TRAXLER,   Circuit
Judges.


Petition denied by unpublished per curiam opinion.


Darron Tillison, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Darron Tillison petitions for a writ of prohibition seeking

relief   from    the   civil     judgment     obtained   against    him   and   his

employer.     A writ of prohibition “is a drastic and extraordinary

remedy” that is available only when the petitioner has a clear

and indisputable right to the relief sought.                   In re Vargas, 723

F.2d 1461, 1468 (10th Cir. 1983).               A writ of prohibition may not

be used as a substitute for appeal.              Id.

       We have reviewed the petition and conclude that Tillison

has not made the requisite showing for issuance of the writ.

Accordingly, we deny the writ of prohibition.                   We dispense with

oral   argument     because      the    facts    and   legal    contentions     are

adequately      presented   in    the    materials     before   this   court    and

argument would not aid the decisional process.



                                                                 PETITION DENIED




                                          2